DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 365(c) is acknowledged. Acknowledgment is also made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) and of the certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
Note that the Examiner’s conclusion after the following analysis of the functional limitation identified below is that the limitation does NOT invoke interpretation under 35 U.S.C. 112(f). 
I. 	35 U.S.C. 112(f): controlling law and USPTO guidance
Generally, claims are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. However, the broadest reasonable interpretation of a claim limitation is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. See, e.g., MPEP 2111.01.
Pursuant to 35 U.S.C. 112(f), “[a]n element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding 
(A)    	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C) 	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Absence of the word “means” (or “step”) in a claim limitation creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). That presumption, however, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1349 (Fed. Cir. 2015).
II. 	The functional limitation reflective element of claims 1,12, and 20 does NOT invoke interpretation under 35 U.S.C. 112(f)
Claims 1,12, and 20 recite the limitation, “light…reflected by the reflective element….” This limitation satisfies prongs A and B above because it recites the generic placeholder/nonce term, element, modified by the function of reflecting light. However, it fails to satisfy prong C because the specification and drawings provide a description and an illustration of the reflective the limitation does not invoke interpretation under 35 U.S.C. 112(f).
Expanding on prong C, the Federal Circuit has established that the “sufficient structure, material or acts” analysis does not focus on the claim language in isolation. Inventio Ag v. Thyssenkrupp Elevator Americas, 649 F.3d 1350, 1356 (Fed. Cir. 2011). Claims are interpreted in light of the written description supporting them, and that is true whether or not the claim construction involves interpreting a "means" clause. Id. In deciding whether the presumption that a claim limitation not reciting the term “means” is not to be interpreted under 35 U.S.C. 112(f) has been rebutted, the focus remains on whether the claim as properly construed recites sufficient structure, material, or acts to entirely perform the recited function. Id. To determine the proper construction of a claim term, we look to the words of the claims themselves, the written description, the prosecution history, and any relevant extrinsic evidence. Id.
Accordingly, MPEP 2181 I. C. states that, “[t]o determine whether a word, term, or phrase coupled with a function denotes structure, examiners should check whether: (1) the specification provides a description sufficient to inform one of ordinary skill in the art that the term denotes structure; (2) general and subject matter specific dictionaries provide evidence that the term has achieved recognition as a noun denoting structure; and (3) the prior art provides evidence that the term has an art-recognized structure to perform the claimed function.” Additionally, a claim limitation denotes sufficient structure for performing its associated function when either the claims, the specification, or the drawings evidence a sufficiently-detailed internal component structure and/or an external connection structure corresponding to the limitation. Id. at 1358-59; Williamson, 792 F.3d at 1350-51.

III.	Conclusion: the Examiner’s interpretation of the claims
Because Applicant’s specification and drawings impart structure to the reflective element of claims 1,12, and 20, it will not be interpreted under 35 U.S.C. 112(f). Accordingly, all claim limitations in this application will be afforded their broadest reasonable interpretation using the plain meaning of their language in light of the specification as understood by one of ordinary skill in the art.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112:

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 7 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Specifically, claim 7 recites the limitations, “…the first sidewall and the second sidewall are substantially perpendicular to the reflective optical axis of the corresponding one of the first camera and the second camera…” and “the third sidewall and the fourth sidewall are substantially parallel to the reflective optical axis of the corresponding one of the first camera per se are perpendicular or parallel to the reflective axis. The claimed sidewalls are three-dimensional elements. Therefore, they have an infinite number of directions from which to gauge perpendicularity or parallelism to another direction or axis. The Examiner will allow for an opportunity to amend the claim or refute this rejection before providing a prior art rejection to claim 7.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1,10-12, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsu et al. (US 2018/0091795).
As to claim 1, Hsu et al. teaches a camera module (Fig. 9, camera module “10c”), comprising a first camera and a second camera, wherein the first camera and the second camera are arranged next to each other (Figs. 7 and 10, camera assemblies “20” and light guiding element “421b”; {Note that the Examiner is interpreting a “camera” as both Hsu’s camera assembly and light guiding element.}), each of the first camera and the second camera comprises a reflective element (Fig. 10, light guiding elements of light path control unit “42b”; [0012]; see 
an incident optical axis of the first camera is substantially parallel to an incident optical axis of the second camera (e.g., Fig. 9, paths of light “L1” and “L2”); 
a reflective optical axis of the first camera is substantially coincident with or parallel to a reflective optical axis of the second camera (Fig. 10; [0067]); and 
light is incident into the first camera and the second camera, reflected by the reflective element of each of the first camera and the second camera, passes through the optical lens group of the corresponding one of the first camera and the second camera, and is further incident in the photosensitive element of the corresponding one of the first camera and the second camera to form an image (Fig. 10; [0066] and [0067]). 
 As to claim 10, Hsu et al. teaches the camera module as claimed in claim 1, wherein a direction along which the first camera and the second camera are arranged is substantially perpendicular to a direction along which the reflective optical axes of the first camera and the second camera are located (Fig. 10; [0066] and [0067]; see, also, [0059] and [0060] for reference; {The Examiner interprets the “direction along which the first camera and second camera are arranged” as extending along the X-axis as illustrated in Fig. 10; at least a part of cameras as interpreted by the Examiner extend along this direction. Additionally, the reflective optical axis extends along the Y-axis of Fig. 10 (See, again, [0059] and [0060]).}). 
As to claim 11, Hsu et al. teaches the camera module as claimed in claim 10, wherein the reflective element of the first camera is disposed away from the reflective element of the second camera, and the photosensitive element of the first camera is disposed oppositely to the photosensitive element of the second camera (Figs. 4 and 10). 
12, Hsu et al. teaches an electronic device (Fig. 9, electronic device “1c”), comprising: 
a housing (Fig. 9, housing “5c”); and 
a camera module (Fig. 9, camera module “10c”), disposed on the housing (Fig. 9) and comprising a first camera and a second camera, wherein the first camera and the second camera are arranged next to each other, each of the first camera and the second camera comprises a reflective element, an optical lens group, and a photosensitive element; wherein: 
an incident optical axis of the first camera is substantially parallel to an incident optical axis of the second camera; 
a reflective optical axis of the first camera is substantially coincident with or parallel to a reflective optical axis of the second camera; and
light is incident into the first camera and the second camera, reflected by the reflective element of each of the first camera and the second camera, passes through the optical lens group of the corresponding one of the first camera and the second camera, and is further incident in the photosensitive element of the corresponding one of the first camera and the second camera to form an image (See claim 1 above for mapping of these remaining limitations to Hsu et al.). 
As to claim 20, Hsu et al. teaches an electronic device (Fig. 9, electronic device “1c”), comprising: 
a housing (Fig. 9, housing “5c”); and 
a camera module (Fig. 9, camera module “10c”), disposed on the housing (Fig. 9) and comprising a first camera and a second camera, wherein the first camera and the second camera are arranged in a row (Figs. 7 and 10, camera assemblies “20” and light guiding element “421b”; {Note that the Examiner is interpreting a “camera” as both Hsu’s camera assembly and light guiding element.}), each of the first camera and the second camera comprises a reflective element (Fig. 10, light guiding elements of light path control unit “42b”; [0012]; see also, Fig. 7 for reference – element “421b”), an optical lens group (e.g., Fig. 4, lens unit “33”), and a photosensitive element (e.g., Fig. 4, optical sensor “34”); wherein: 
an incident optical axis of the first camera is substantially parallel to an incident optical axis of the second camera (e.g., Fig. 9, paths of light “L1” and “L2”); 
a reflective optical axis of the first camera is substantially coincident with or parallel to a reflective optical axis of the second camera (Fig. 10; [0067]); and 
light is incident into the first camera and the second camera, reflected by the reflective element of each of the first camera and the second camera, passes through the optical lens group of the corresponding one of the first camera and the second camera, and is further incident in the photosensitive element of the corresponding one of the first camera and the second camera to form an image (Fig. 10; [0066] and [0067]); 
wherein an optical axis of the light reflected by the reflective element of each of the first camera and the second camera coincides with an optical axis of the optical lens group of the corresponding one of the first camera and the second camera and a central normal line of the photosensitive element of the corresponding one of the first camera and the second camera (Figs. 4 and 10; [0066] and [0067; see, again, [0059] and [0060]).





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-5,8-10,12-16,18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0364450) in view of Laroia et al. (US 2016/0112637).
As to claim 1, Lee et al. teaches a camera module (Fig. 15, dual-camera module configuration “500/1000”; [0181]; {As para. [0181] notes that both camera modules may be modules “1000,” the Examiner will interpret Lee’s portable electronic device “2” as including two camera modules “1000.”), comprising a first camera and a second camera (Figs. 2 and 3, camera module “1000/1001,” noting para. [0181]), wherein the first camera and the second camera are arranged next to each other (Fig. 15), each of the first camera and the second camera comprises a reflective element (Fig. 3A, reflecting member “1110”), an optical lens group (Fig. 3A, lens module “1200”), and a photosensitive element (Fig. 3A, image sensor “1310”); wherein: 
light is incident into the first camera and the second camera, reflected by the reflective element of each of the first camera and the second camera ([0064] and [0065]), passes through the optical lens group of the corresponding one of the first camera and the second camera ([0066]), and is further incident in the photosensitive element of the corresponding one of the first camera and the second camera to form an image ([0067]). 
The Examiner submits that Lee’s Fig. 15 and para. [0181] sufficiently discloses that the camera modules “1000” are next to one another but does not sufficiently suggest how their Laroia et al. discloses a camera device, which takes the form of a cellular phone (e.g., Figs. 1 and 4B, camera device “100/200”; [0096], lines 1-4; [0097]), that includes a plurality of camera modules positioned next to one another (Figs. 1 and 4B, N camera module system “130”). Each module includes an entrance window through which incident light enters the modules along a first direction (Fig. 4B, openings “251/263/275”), a reflecting unit that redirects the incident light along a second direction perpendicular to the first (Fig. 4B, mirrors “251/231/235”), a lens that receives the redirected light (Fig. 4B, lenses “255/267/279”) and passes it to an image sensor (Fig. 4B, sensors “257/269/281”). Furthermore, the modules are arranged such that the entrance windows and module perimeters are spaced apart and flush with one another (see Figs. 4A and 4B) and the axes of incident light through the entrance windows and the axes of the redirected light are parallel between modules (Fig. 4B). 
In light of the teaching of Laroia et al., the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to arrange Lee’s camera modules “1000” in the portable electronic device as positioned in the camera device by Laroia et al. because an artisan of ordinary skill in the art would recognize that this modification can be performed by well-known methods of camera-module implementation in mobile devices, thereby yielding the predictable result by which light enters the device’s 
As to claim 2, Lee et al., as modified by Laroia et al., teaches the camera module as claimed in claim 1, wherein each of the first camera and the second camera further comprises a package shell (see Lee et al., cover “1030” of Fig. 2, housing “1010” of Fig. 4 and bottom substrate “1073” of Fig. 3A); the reflective element, the optical lens group, and the photosensitive element are all packaged in the corresponding package shell (see Lee et al., Fig. 3A); or 
each of the first camera and the second camera further comprises a package shell and a receiving element, and the receiving element is configured to receive the optical lens group; the reflective element, the receiving element, and the photosensitive element are all packaged in the corresponding package shell. 
As to claim 3, Lee et al., as modified by Laroia et al., teaches the camera module as claimed in claim 2, wherein each package shell comprises a package substrate (see Lee et al., Fig. 3A, bottom substrate “1073”), a package sidewall (see Lee et al., Figs. 2 and 4, either surface of housing “1010” oriented perpendicular to the top surface of cover “1030” in which the opening “1031” is formed), and a package top (see Lee et al., Fig. 2, top surface of cover “1030” in which the opening “1031” is formed); and 
the package sidewall is connected between the package substrate and the package top (see Lee et al., Figs. 2, 3A, and 4), a light-incident window is defined on the package top (see Lee et al., Fig. 2, opening “1031”), and the light-incident window is located correspondingly to the reflective element (see Lee et al., Figs. 3A and 4). 
4, Lee et al., as modified by Laroia et al., teaches the camera module as claimed in claim 3, wherein the light-incident window of the first camera is flush with the light-incident window of the second camera (see Laroia et al., Figs. 4A and 4B), and the package substrate of the first camera is flush with the package substrate of the second camera (e.g., see Laroia et al., Figs. 4A and 4B). 
As to claim 5, Lee et al., as modified by Laroia et al., teaches the camera module as claimed in claim 3, wherein the package sidewall of the first camera abuts against the package sidewall of the second camera; or 
the package sidewall of the first camera is spaced apart from the package sidewall of the second camera (see Laroia et al., Figs. 4A and 4B). 
As to claim 8, Lee et al., as modified by Laroia et al., teaches the camera module as claimed in claim 3, wherein the reflective element is a prism (see Lee et al., [0088], lines 2 and 3), and the reflective element comprises a light-incident surface (see Lee et al., Fig. 3A, surface of reflecting member “1110” parallel to opening “1031”), a light-exiting surface (see Lee et al., Fig. 3A, surface of reflecting member “1110” perpendicular to the surface parallel to opening “1031”), and a reflective surface (see Lee et al., Fig. 3A, surface extending diagonally with respect to the surfaces above); 
wherein the light-incident surface is substantially perpendicular to the light-exiting surface and disposed correspondingly to the light-incident window (see Lee et al., Fig. 3A), the reflective surface is connected to the light-incident surface and the light-exiting surface (see Lee et al., Fig. 3A) and configured to reflect the light entering the first camera and the second camera through the corresponding light-incident window (see Lee et al., [0064] and [0065]). 
9, Lee et al., as modified by Laroia et al., teaches the camera module as claimed in claim 2, wherein each of the first camera and the second camera further comprises a supporting element (see Lee et al., Fig. 3A, rotating holder “1120,” rotating plate “1130,” and either of ball bearings “1131” or “1132”), and the supporting element abuts against the reflective element and the package shell, respectively (see Lee et al., Fig. 3A). 
As to claim 10, Lee et al., as modified by Laroia et al., teaches the camera module as claimed in claim 1, wherein a direction along which the first camera and the second camera are arranged is substantially perpendicular to a direction along which the reflective optical axes of the first camera and the second camera are located (see Laroia et al., Fig. 4B; {The Examiner interprets the “direction along which the first camera and second camera are arranged” as a direction along the faces of lens “255” and “sensor “257” and the associated faces of the other camera module(s); at least a part of camera modules as interpreted by the Examiner extend along this direction. Additionally, as illustrated in Fig. 4B, the reflective optical axis extends perpendicularly to this direction.}). 
As to claim 12, Lee et al., as modified by Laroia et al., teaches an electronic device (see Lee et al., Fig. 15, portable electronic device “2”), comprising: 
a housing (see Lee et al., Fig. 15); and 
a camera module, disposed on the housing (see Lee et al., Fig. 15) and comprising a first camera and a second camera, wherein the first camera and the second camera are arranged next to each other, each of the first camera and the second camera comprises a reflective element, an optical lens group, and a photosensitive element;  wherein: 
an incident optical axis of the first camera is substantially parallel to an incident optical axis of the second camera; 

light is incident into the first camera and the second camera, reflected by the reflective element of each of the first camera and the second camera, passes through the optical lens group of the corresponding one of the first camera and the second camera, and is further incident in the photosensitive element of the corresponding one of the first camera and the second camera to form an image (See claim 1 above for mapping of these remaining limitations to the combination of Lee et al. and Laroia et al.).
As to claim 13, Lee et al., as modified by Laroia et al., teaches the electronic device as claimed in claim 12, wherein each of the first camera and the second camera further comprises a package shell (see Lee et al., cover “1030” of Fig. 2, housing “1010” of Fig. 4 and bottom substrate “1073” of Fig. 3A); the reflective element, the optical lens group, and the photosensitive element are all packaged in the corresponding package shell (see Lee et al., Fig. 3A); or 
each of the first camera and the second camera further comprises a package shell and a receiving element, and the receiving element is configured to receive the optical lens group; the reflective element, the receiving element, and the photosensitive element are all packaged in the corresponding package shell. 
As to claim 14, Lee et al., as modified by Laroia et al., teaches the electronic device as claimed in claim 13, wherein each package shell comprises a package substrate (see Lee et al., Fig. 3A, bottom substrate “1073”), a package sidewall (see Lee et al., Figs. 2 and 4, either surface of housing “1010” oriented perpendicular to the top surface of cover “1030” in which the 
the package sidewall is connected between the package substrate and the package top (see Lee et al., Figs. 2, 3A, and 4), a light-incident window is defined on the package top (see Lee et al., Fig. 2, opening “1031”), and the light-incident window is located correspondingly to the reflective element (see Lee et al., Figs. 3A and 4). 
As to claim 15, Lee et al., as modified by Laroia et al., teaches the electronic device as claimed in claim 14, wherein the light-incident window of the first camera is flush with the light-incident window of the second camera (see Laroia et al., Figs. 4A and 4B), and the package substrate of the first camera is flush with the package substrate of the second camera (e.g., see Laroia et al., Figs. 4A and 4B). 
As to claim 16, Lee et al., as modified by Laroia et al., teaches the electronic device as claimed in claim 14, wherein the package sidewall of the first camera abuts against the package sidewall of the second camera; or 
the package sidewall of the first camera is spaced apart from the package sidewall of the second camera (see Laroia et al., Figs. 4A and 4B). 
As to claim 18, Lee et al., as modified by Laroia et al., teaches the electronic device as claimed in claim 14, wherein the reflective element is a prism (see Lee et al., [0088], lines 2 and 3), and the reflective element comprises a light-incident surface (see Lee et al., Fig. 3A, surface of reflecting member “1110” parallel to opening “1031”), a light-exiting surface (see Lee et al., Fig. 3A, surface of reflecting member “1110” perpendicular to the surface parallel to opening “1031”), and a reflective surface (see Lee et al., Fig. 3A, surface extending diagonally with respect to the surfaces above); 

As to claim 19, Lee et al., as modified by Laroia et al., teaches the electronic device as claimed in claim 13, wherein each of the first camera and the second camera further comprises a supporting element (see Lee et al., Fig. 3A, rotating holder “1120,” rotating plate “1130,” and either of ball bearings “1131” or “1132”), and the supporting element abuts against the reflective element and the package shell, respectively (see Lee et al., Fig. 3A). 

2.	Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0364450) in view of Laroia et al. (US 2016/0112637) and further in view of Chan et al. (US # 9,285,566).
As to claim 6, Lee et al., as modified by Laroia et al., teaches the camera module as claimed in claim 3. The claim differs from Lee et al., as modified by Laroia et al., in that it requires that each package sidewall defines a notch, each of the first camera and the second camera further comprises a circuit board assembly, the circuit board assembly is electrically connected to the photosensitive element and exposed from the corresponding notch. 
In the same field of endeavor, Chan et al. discloses a mobile device (Fig. 2, portable multifunction device “100”) comprising an image capture device package (Fig. 6) having a sidewall in which an opening is formed (Fig. 6; {The Examiner interprets the claimed “notch” as the area formed by three side-dimensions of the opening illustrated in Fig. 6.}). The device 
As to claim 17, Lee et al., as modified by Laroia et al. and Chan et al., teaches the electronic device as claimed in claim 14, wherein each package sidewall defines a notch, each of the first camera and the second camera further comprises a circuit board assembly, the circuit board assembly is electrically connected to the photosensitive element and exposed from the corresponding notch (see Chan et al., Fig. 6, PCB external connector “610”; [00149]). 

Conclusion
The following prior art made of record but not relied upon is considered pertinent to applicant's disclosure: Wipperman et al. (US 2018/0176471) and Osborne (US 2015/0286033) each disclose another example of a dual-camera module with respective, reflective optical systems for implementation in a mobile device.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANTHONY J DANIELS/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        
11/16/2021